Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacCallum (US 8,424,515) in view of Sato et al. (US 2013/0255303) and Laine et al. (US 2004/0123607).
	With regards to claim 1, MacCallum teaches a method for air revitalization in space comprising using a humidity control device (wet extraction 220) capable of removing water vapor from air within a pressurized enclosed volume (contained environment 110), an inlet duct (204) capable of transporting the air from the pressurized enclosed volume to the humidity control device; and an outlet duct (206) capable of transporting the air from the humidity control device to the pressurized enclosed volume (abstract; fig 1 and 2; column 6, line 26 to column 8 line 32; column 1, lines 26-42).  
	MacCallum does not teach the use of a sublimator to cool the air within the pressurized enclosed volume that generates additional water vapor (instead using a coolant process 320; fig 1).  Sato et al. teaches using a sublimator to provide cooling for enclosures in space (abstract and para [0004]).  The sublimator releases water vapor into space (para [0023]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one known space cooling device for another motivated by an expectation of successfully providing cooling.  Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a sublimator in order to provide an alternative means of cooling thus providing redundancy and additional cooling.  
	MacCallum does not teach a vacuum vent duct as claimed since MacCallum does not teach venting water from the water extraction process (humidity control).  Laine et al. teaches that it is sometimes necessary to release water extracted from space habitats (spacecraft etc) into space after water is removed from the habitat air (abstract; para [0001], [0002], [0007]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a vacuum vent duct in order to dispose of excess water from the humidity control device.  
	The combination does not teach that the vent duct also vents additional water vapor from the sublimator.  Laine et al., however, teaches that it can be necessary to warm water vents to prevent the vent from icing over and also teaches that it is desirable to limit resource use and conserve resources in space applications (para [0004], [0007], [0003], and [0049]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to provide the ability to warm any water vents to space in order to prevent ice buildup and would have found it obvious to have combined the vent of the sublimator with the vent from the humidity control device in one external vent in order to conserve energy by reducing the number of vents/area needed to be de-iced.
	The combination results in a vacuum vent duct that vents the water from the humidity control device and the sublimator to an exterior of the pressurized enclosed volume (into space).
	The combination results in the claimed transporting air from a pressurized enclosed volume (contained environment 110) to a humidity control device (wet extraction 220); removing water vapor from the air with the humidity control device (function of the humidity control device); transporting the air from the humidity control device to the pressurized enclosed volume (returned via outlet duct 206); cooling the air within the pressurized enclosed volume while generating additional water vapor at a sublimator (taught by combination with Sato); and transporting the water vapor from the humidity control device and the additional water vapor from the sublimator through a vacuum vent duct to an exterior of the pressurized enclosed volume (taught by the combination with Laine et al.). 
	With regards to claim 4, MacCallum teaches a carbon dioxide control device (gas scrubber 260 with sorbent bed module 230) which is configured to remove carbon dioxide from the air (fig 1, fig 4, and column 8, line 52 to column 9, line 40).  The air in MacCallum is circulated in a loop, thus the carbon dioxide control device is both upstream and downstream from the humidity control device.  MacCallum thus teaches the claimed removing carbon dioxide step.
	With regards to claim 6, MacCallum teaches at least one fan (210) configured to generate airflow through the humidity control device (fig 2).  MacCallum teaches the claimed generating airflow step.
	With regards to claim 7, a person having ordinary skill in the art at the time the invention would have found it obvious to have duplicated the fan in order to provide the predictable result of generating more airflow.  Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided a second fan in order to have redundancy.  The combination results in the claimed generating airflow through the humidity control device using at least one backup fan as claimed.  
	With regards to claim 8, MacCallum shows the device and method being used with a space suit (fig 1) and not specifically a crew cabin on a spacecraft.  Laine et al. teaches that it is necessary to provide air revitalization and water vapor removal in the cabins of space vehicles (para [0001], [0002], and abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the system and method to a crew cabin of a spacecraft motivated by an expectation of successfully revitalizing air and removing unwanted water vapor.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacCallum (US 8,424,515), Sato et al. (US 2013/0255303), and Laine et al. (US 2004/0123607) as applied to claim 4 above and further in view of O’Coin (US 2017/0354915).
With regards to claim 5, MacCallum does not teach that the carbon dioxide control device includes a sheet of lithium hydroxide.  O’Coin et al. teaches using sheet lithium hydroxide to remove carbon dioxide in enclosed spaces such as space capsules (para [0001]-[0003]; [0015]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one known means for removing carbon dioxide for another motivated by an expectation of successfully removing excess carbon dioxide.  The combination results in the claimed step of providing sheet lithium hydroxide to remove carbon dioxide from air.

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is discussed above.  The combination does not teach the details of the ejector structure and the claimed reintroduction step using the ejector as claimed in claims 2, 9, and 16.  The prior art as a whole does not provide a teaching or suggestion that would lead a person having ordinary skill in the art to arrive at the claimed invention within the claim environment.  Claims 3, 10-15, and 17-20 depend form one of claims 2, 9, and 16 and are indicated as containing allowable material for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799